              Case 2:19-cr-00035-MCE Document 116 Filed 10/21/20 Page 1 of 1


 1 MCGREGOR W. SCOTT
   UNITED STATES ATTORNEY
 2 CAMERON L. DESMOND
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5
   Attorneys for Plaintiff
 6 United States of America

 7

 8                                    IN THE UNITED STATES DISTRICT COURT

 9                                        EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                          CASE NO. 2:19-CR-00035-MCE
12                                     Plaintiff,       ORDER DISMISSING COUNT SEVEN OF
                                                        INDICTMENT
13                              v.
14   HENRY BENSON,
15                                     Defendant.
16
                                                     ORDER
17
            The United States has moved to dismiss Count Seven of the pending indictment against
18
     Defendant Henry Benson, filed February 21, 2019. The Court, having reviewed the motion, finds that
19
     the motion is made in good faith. Accordingly, the United States’ Motion to Dismiss (ECF No. 114) is
20
     GRANTED and Count Seven of the indictment against Defendant Henry Benson shall be DISMISSED
21
     without prejudice. Accordingly, Defendant’s Motion to Dismiss (ECF No. 110) is DENIED as moot
22
     and the hearing on that motion is hereby VACATED. The October 22, 2020, Status Conference is also
23
     VACATED and CONTINUED on the Court’s own motion to December 10, 2020, at 10:00 a.m. to be
24
     conducted by videoconference. The parties are encouraged to file a Notice of Exclusion of Time if
25
     amenable and applicable.
26
            IT IS SO ORDERED.                                                _______________________________________
                                                                             MORRISON C. ENGLAND, JR.
                                                                             UNITED STATES DISTRICT JUDGE




27                                                          _______________________________________
     Dated: October 21, 2020                                MORRISON C. ENGLAND, JR.
                                                            UNITED STATES DISTRICT JUDGE
28

      ORDER DISMISSING COUNT SEVEN OF INDICTMENT
                                                        1
